FILED
                                                                               Jul 02 2020, 8:37 am

                                                                                   CLERK
                                                                               Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court




ATTORNEYS FOR APPELLANTS                                    ATTORNEYS FOR APPELLEE
Adam J. Sedia                                               Andrew M. McNeil
Joseph R. Marconi                                           Philip R. Zimmerly
Michael A. Sarafin                                          Sarah T. Parks
Johnson & Bell, P.C.                                        Bose McKinney & Evans, LLP
Crown Point, Indiana                                        Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Thomas R. Ysursa and                                        July 2, 2020
Becker, Hoerner, Thompson &                                 Court of Appeals Case No.
Ysursa, P.C.,1                                              20A-CT-49
Appellants-Defendants,                                      Interlocutory Appeal from the
                                                            Indiana Commercial Court,
        v.                                                  Marion Superior Court
                                                            The Honorable Heather A. Welch,
Frontier Professional Baseball,                             Judge
Inc.,                                                       Trial Court Cause No.
Appellee-Plaintiff.                                         49D01-1901-CT-576




Mathias, Judge.




1
 As discussed infra, Kevin L. Murphy, J. Jeffrey Landen, Murphy Landen Jones PLLC, and Kevin L.
Murphy PLLC, defendants below, also filed a notice of appeal, but their appeal was dismissed without
prejudice prior to briefing. Their petition to transfer regarding the dismissal of their appeal is currently
pending. Nathaniel L. Swehla and Graydon Head & Ritchey, PLLC, also defendants below, were dismissed
prior to issuance of the appealed order by agreement of the parties.

Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020                                         Page 1 of 21
[1]   The Marion Superior Court denied a motion to dismiss filed by Thomas Ysursa

      (“Ysursa”) and the law firm of Becker, Hoerner, Thompson & Ysursa, P.C.

      (collectively the “Ysursa Defendants”) in which the Ysursa Defendants claimed

      that the trial court lacked personal jurisdiction over them. In this interlocutory

      appeal, the Ysursa Defendants present two issues for our review: (1) whether

      the trial court erred in determining that there were sufficient minimum contacts

      between Ysursa and Indiana to establish personal jurisdiction; and (2) whether

      the trial court’s decision to exercise its jurisdiction was unreasonable.

      Concluding that the trial court did not err in either respect, we affirm.


                                   Facts and Procedural History
[2]   Frontier Professional Baseball, Inc. (“Frontier”) is a nonprofit baseball league

      incorporated in Ohio. Frontier’s principal office is in Sauget, Illinois. Ysursa is

      an attorney licensed to practice in Illinois and Missouri. He is a partner in the

      firm of Becker, Hoerner, Thompson & Ysursa, P.C., based in Belleville, Illinois.

      From 2009 until early 2019, Ysursa acted as general counsel for Frontier.


[3]   For several years prior to 2014, Frontier attempted to expand its league to

      include a team in Kokomo, Indiana. This attempt was ultimately unsuccessful,

      and the expansion attempt ceased in 2014. In November of that year, two of

      Frontier’s shareholders filed a shareholder derivative action (the “Indiana

      Derivative Action”) in the United States District Court for the Southern District

      of Indiana, alleging civil conspiracy and breaches of fiduciary duties against

      Frontier’s management regarding the failure of the attempted expansion into


      Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020              Page 2 of 21
      Kokomo. See Washington Frontier League Baseball, LLC v. Zimmerman, Case No.

      1:14-cv-1862, WL 7300555 (S.D. Ind. Nov. 18, 2015).


[4]   Prior to and following the filing of the Indiana Derivative Action, Frontier

      sought advice from Ysursa regarding the case. Then, on November 17, 2014,

      Ysursa informed Frontier’s Executive Committee that he could not represent

      the league in the matter as he was a potential witness in the case. Ysursa

      recommended another attorney, Kevin Murphy, to represent Frontier in the

      Indiana Derivative Action. Nevertheless, Ysursa continued to perform legal

      work on the Indiana Derivative Action, billing Frontier for his legal services.


[5]   The legal work Ysursa performed included conferring with Murphy regarding

      the Indiana Derivative Action, exchanging emails with the plaintiffs’ counsel

      regarding waiver of service, and meeting with Frontier’s Special Litigation

      Committee (“SLC”) and Murphy’s legal team regarding the Indiana Derivative

      Action. In January 2015, Ysursa directed an associate at his firm to draft a

      research memo regarding shareholder derivative suits and special litigation

      committees in relation to the Indiana Derivative Action. Ysursa then circulated

      this memo to Murphy’s legal team. The memo emphasized that certain

      requirements were necessary before a court could defer to the business

      judgment of a special litigation committee. Thereafter, Ysursa continued to

      confer with Murphy and Frontier regarding the Indiana Derivative Action. In




      Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020           Page 3 of 21
      early 2015, Ysursa prepared a report for Frontier’s SLC2 regarding the Indiana

      Derivative Action. One of the allegations of malpractice asserted by Frontier in

      the current case is that the Ysursa Defendants failed to properly advise the SLC

      on the requirement that the committee be independent and conduct an

      investigation. Frontier also alleges that Ysursa did not properly investigate and

      research the report.


[6]   In 2017, Ysursa signed an affidavit in support of Frontier’s motion for summary

      judgment in the Indiana Derivative Action. Ultimately, the federal court denied

      Frontier’s motion for summary judgment in the Indiana Derivative Action. See

      Washington Frontier League Baseball, LLC v. Zimmerman, 2018 WL 2416419 at

      *12 (S.D. Ind. May 29, 2018) (“The lack of independence and thorough

      investigation undermined the integrity of the SLC process and defeated the very

      purpose for giving an SLC deference. Therefore, the Court concludes that

      summary judgment is not warranted pursuant to the business judgment rule.”).

      Thereafter, Frontier reached a settlement with two of the plaintiffs in the

      Indiana Derivative Action.


[7]   On January 4, 2019, Frontier filed a legal malpractice action in Marion

      Superior Court against three sets of defendants: the Ysursa Defendants;

      Murphy, J. Jeffrey Landen, and their law firm, Murphy Landen Jones, PLLC,

      and Kevin L. Murphy, PLLC (“the MLJ Defendants”); and Nathaniel L.



      2
       Ysursa’s billing records refer to this report as the “Executive Committee Report” or the “Executive
      Litigation Committee Report.” Appellant’s App. pp. 134, 137.

      Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020                                   Page 4 of 21
      Swehla and his law firm, Graydon Head & Ritchey, PLLC (“GHR”). The

      allegations against Murphy and Swehla related to their handling of the Indiana

      Derivative Action. Against Ysursa specifically, the complaint alleged that he

      improperly vetted Murphy for selection as Frontier’s litigation counsel, that he

      failed to advise Frontier’s SLC on the legal requirements of Murphy’s strategy,

      that he failed to investigate the potential value of the claims against Frontier,

      that he advised Frontier to reject a proposed settlement without a fundamental

      understanding of the potential value of the claims, and that he failed to

      investigate insurance coverage for the claim.


[8]   On February 27, 2019, the Ysursa Defendants filed an answer alleging the

      affirmative defense of lack of personal jurisdiction. And on April 1, 2019, the

      Ysursa Defendants filed a motion to dismiss under Indiana Trial Rule 12(B)(2),

      again alleging a lack of personal jurisdiction. Swehla and GHR also filed a

      motion to dismiss, and the MLJ Defendants filed a motion for summary

      judgment. The parties subsequently agreed to dismiss Swehla and GHR as

      defendants.


[9]   On August 5, 2019, the trial court issued an order denying the Ysursa

      Defendants’ motion to dismiss and the MLJ Defendants’ motion for summary

      judgment. On August 21, 2019, the Ysursa Defendants filed a motion asking

      the trial court to certify its order for interlocutory appeal. The MLJ Defendants

      filed a similar motion on September 5, 2019. The trial court held a hearing on

      these motions on November 13, 2019. On December 12, 2019, the trial court

      granted the Ysursa Defendants’ motion to certify its order for interlocutory

      Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020              Page 5 of 21
       appeal. The trial court denied the MLJ Defendants’ motion to certify the

       following day. This court accepted jurisdiction of the interlocutory appeal on

       February 3, 2020, and this appeal ensued.3


                                             Standard of Review
[10]   Jurisdictional challenges require courts to address a “threshold question

       concerning the court’s power to act.” Boyer v. Smith, 42 N.E.3d 505, 508 (Ind.

       2015) (citing Perry v. Stitzer Buick GMC, Inc., 637 N.E.2d 1282, 1286 (Ind.

       1994)). The trial court has the power to “weigh the evidence to determine the

       existence of the requisite jurisdictional facts,” and to make findings to resolve

       factual disputes. Id.


[11]   Our standard of review for a motion to dismiss for lack of personal jurisdiction

       under Trial Rule 12(B)(2) is well settled. “Personal jurisdiction presents a

       question of law we review de novo.” Id. (citing LinkAmerica Corp. v. Cox, 857

       N.E.2d 961, 965 (Ind. 2006)). Whether personal jurisdiction exists can depend

       upon factual determinations concerning a defendant’s contacts with the forum

       state, in which case the challenger bears the burden of disproving personal

       jurisdiction. Id. (citing Wolf’s Marine, Inc. v. Brar, 3 N.E.3d 12, 15 (Ind. Ct. App.

       2014)). Accordingly, when the trial court issues findings of jurisdictional facts,

       we review those findings for clear error. Id. at 509. (citing LinkAmerica, 857


       3
         The MLJ Defendants filed a separate notice of appeal on February 10, 2020, claiming that they were
       appealing the trial court’s August 5, 2019 order denying their motion for summary judgment. We issued an
       order on March 9, 2020 dismissing the MLJ Defendant’s appeal without prejudice. On April 17, 2020, the
       MLJ Defendants filed a petition to transfer with our supreme court, claiming that we improperly dismissed
       their appeal. As of the date of this opinion, our supreme court has not yet ruled on this petition to transfer.

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020                                      Page 6 of 21
       N.E.2d at 965). In reviewing findings for clear error, we consider whether the

       evidence supports the findings and whether the findings support the judgment.

       Id. We will reverse the trial court’s factual findings only when the record

       contains no evidence to support them either directly or indirectly. Id. (citing

       Fischer v. Heymann, 12 N.E.3d 867, 870 (Ind. 2014)).


                                           Personal Jurisdiction
[12]   The term “personal jurisdiction” refers to a court’s power to impose judgment

       on a particular defendant. Boyer, 42 N.E.3d at 509. Indiana Trial Rule 4.4(A)

       sets forth a list of activities that support a finding of personal jurisdiction. See

       Boyer, 42 N.E.3d at 509. Trial Rule 4.4(A) also provides that “a court of this

       state may exercise jurisdiction on any basis not inconsistent with the

       Constitutions of this state or the United States.” Our supreme court has

       interpreted “this catchall ‘any basis’ provision to ‘reduce analysis of personal

       jurisdiction to the issue of whether the exercise of personal jurisdiction is

       consistent with the federal Due Process Clause.’” Id. (quoting LinkAmerica, 857

       N.E.2d at 967.


[13]   Accordingly, “before an Indiana court can properly assert personal jurisdiction

       over a defendant, the Due Process Clause of the Fourteenth Amendment

       mandates that the defendant have ‘certain minimum contacts with the state

       such that the maintenance of the suit does not offend traditional notions of fair

       play and substantial justice.’” Id. (citing Int’l Shoe Co. v. Washington Off. of

       Unemployment Compensation and Placement, 326 U.S. 310, 316 (1945)). Such


       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020                Page 7 of 21
       “[m]inimum contacts include acts defendants themselves initiate within or

       without the forum state that create a substantial connection with the forum state

       itself.” Id. (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).


[14]   In Walden v. Fiore, 571 U.S. 277 (2014), the United States Supreme Court

       provided guidance for determining whether such minimum contacts exist for

       specific personal jurisdiction.4 The Walden Court stressed that the question of

       whether a forum state “may assert specific jurisdiction over a nonresident

       defendant focuses on the relationship among the defendant, the forum, and the

       litigation.” Id. at 283–84 (citations and internal quotation marks omitted). For a

       forum state’s exercise of jurisdiction to comport with due process, “the

       defendant’s suit-related conduct must create a substantial connection with the

       forum State.” Id. at 284. This relationship must arise out of contacts that the

       defendant himself creates with the forum state, not the defendant’s contacts

       with persons who reside there. Id. The Walden Court further explained that


               the plaintiff cannot be the only link between the defendant and
               the forum. Rather, it is the defendant’s conduct that must form
               the necessary connection with the forum State that is the basis for
               its jurisdiction over him. To be sure, a defendant’s contacts with the
               forum State may be intertwined with his transactions or interactions with
               the plaintiff or other parties. But a defendant’s relationship with a
               plaintiff or third party, standing alone, is an insufficient basis for
               jurisdiction. Due process requires that a defendant be haled into
               court in a forum State based on his own affiliation with the State,

       4
        In contrast, general personal jurisdiction “arises when defendants possess ‘continuous and systematic’
       contacts with Indiana that would put [defendants] on notice they could be sued in our courts on any cause of
       action, even one unrelated to its contacts here.” Boyer, 42 N.E.3d at 510 n.2 (quoting LinkAmerica, 857
       N.E.2d at 967). Neither party argues that general personal jurisdiction is applicable in this case.

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020                                  Page 8 of 21
               not based on the random, fortuitous, or attenuated contacts he
               makes by interacting with other persons affiliated with the State.


       Id. at 285–86 (emphasis added) (citations omitted).


                                        Discussion and Decision
[15]   The Ysursa Defendants claim that Ysursa’s only contact to Indiana was with

       regard to the Indiana Derivative Action, which involved Frontier. None of

       these contacts, they argue, were purposeful or direct, and the contacts related

       only to Ysursa’s role as a witness and as Frontier’s general counsel, a position

       he had held for years prior to the Indiana Derivative Action. Under these facts

       and circumstances, the Ysursa Defendants claim that the trial court erred in

       concluding that Ysursa had sufficient minimum contacts with Indiana to give

       an Indiana court personal jurisdiction over him.


[16]   In support of their argument, the Ysursa Defendants rely on the opinion of our

       supreme court in Boyer, supra. In that case, a former employee, Ernest, sought to

       bring an employment discrimination claim against his former employers, Boyer

       and Smith, who had failed to hire him in their new business venture. Ernest first

       filed a pro se discrimination claim with the Cincinnati office of the Equal

       Employment Opportunity Commission (“EEOC”). The EEOC’s Cincinnati

       office then transferred the case to its Indianapolis office. Ernest hired Cassidy,

       an attorney licensed in Kentucky, to represent him in the employment

       discrimination action. Cassidy filed such an action in federal district court in

       Kentucky, naming Boyer, Smith, and the two corporations they formed.


       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020               Page 9 of 21
       Cassidy later dismissed Boyer and Smith from the suit, and the federal district

       court entered summary judgment in favor of the corporations.


[17]   Boyer and Smith then filed suit against Cassidy in Indiana state court for

       malicious prosecution, abuse of process, constructive fraud, and intentional

       infliction of emotional distress. The trial court determined that it lacked

       personal jurisdiction over Cassidy, and Boyer and Smith appealed. On transfer

       to our supreme court, the court affirmed the trial court’s determination. Boyer,

       42 N.E.3d at 507.


[18]   In determining that Cassidy’s contacts with Indiana were insufficient to

       establish personal jurisdiction, the court noted that her contacts were only with

       the plaintiffs and that she neither created nor invoked those contacts herself. Id.

       at 511. Specifically, Cassidy never practiced law in Indiana, nor did she ever

       seek to; she did not seek business from Indiana; she communicated with the

       Indianapolis EEOC only because the Cincinnati office transferred the case

       there; she attended a deposition in Indiana only because Boyer and Smith’s

       attorney scheduled it there; and she corresponded with an Indiana attorney and

       served documents in the state only because the federal rules of civil procedure

       required her to do so to represent Ernest in the federal case in Kentucky. Id. at

       511–512. The Boyer court therefore stated that “if we took away Cassidy’s

       relationship with Boyer, Richard, and Ernest, she would have absolutely no

       relevant contacts within Indiana.” Id. at 512. Her conduct related to the lawsuit

       created no connection with Indiana other than that a plaintiff resided here. Id.

       Her connection to Indiana resulted from the actions of others, and “plaintiffs’

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020           Page 10 of 21
       or third parties’ actions cannot serve as the only link between a defendant and a

       forum state.” Id. (citing Walden, 571 U.S. at 284). The court therefore

       concluded that “Cassidy herself neither created nor invoked sufficient

       minimum contacts within Indiana to warrant specific personal jurisdiction in

       this case.” Id.


[19]   The Ysursa Defendants claim that Boyer is directly on point with the present

       case. We disagree. In Boyer, the attorney’s connections to Indiana were the

       result of the actions of others. In contrast, Ysursa knew that the Indiana

       Derivative Action was filed against his client, Frontier, in Indiana regarding the

       failure of Frontier’s expansion effort into an Indiana city. Even though Ysursa

       secured other counsel to represent Frontier in the matter, he continued to

       perform significant legal work on the case, including working on the SLC report

       regarding the case and signing an affidavit in support of Frontier’s unsuccessful

       motion for summary judgment. Unlike Cassidy, whose “suit-related conduct”

       consisted wholly of actions taken while representing a client in Kentucky where

       a plaintiff to the suit resided in our state, Ysursa engaged in conduct directly

       related to the underlying derivative suit involving his client’s activities in

       Indiana. Ysursa’s contacts with Indiana were based not on the “random,

       fortuitous, or attenuated contacts” he made by interacting with another person

       affiliated with Indiana, but on his own affirmative conduct in the Indiana

       Derivative Action.


[20]   We find the present case more similar to Brockman v. Kravic, 779 N.E.2d 1250,

       1258–59 (Ind. Ct. App. 2002). In that case, Kravic was a psychologist licensed

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020             Page 11 of 21
       in Kentucky who counseled Brockman’s son, A.B., at the request of the child’s

       mother, Guerrero. A.B. was the subject of a custody dispute between the

       parents, both of whom lived in Indiana. When Guerrero filed a petition for

       change of custody in the Indiana court, she asked the court to order Kravic to

       perform a psychological evaluation of A.B. Thereafter, Kravic wrote a letter to

       Guerrero’s attorney stating that he believed Brockman’s visitation should be

       halted. The trial court then suspended the visitations until it could interview the

       child. After the interview, the court ordered Brockman to attend counseling

       with Kravic. Brockman complied. Kravic then wrote two more letters in which

       he recommended that Guerrero have full custody of A.B. and that Brockman’s

       visitation be “therapeutic[.]” Id. at 1254.


[21]   Brockman subsequently filed a complaint against Kravic in Indiana alleging

       slander, libel, defamation, interference with a parental relationship, and

       intentional infliction of emotional distress. Kravic filed a motion to dismiss for

       lack of personal jurisdiction, which the trial court granted. On appeal, we

       reversed the trial court’s dismissal. We noted that Kravic was contacted by an

       Indiana resident to counsel her son, also an Indiana resident. Although this

       counseling took place in Kentucky, Kravic issued a report to an Indiana

       resident, thus “publishing” the allegedly defamatory material in Indiana. Kravic

       also agreed to counsel Brockman at the request of an Indiana trial court. He

       also wrote two letters giving his opinion regarding the custody dispute. Based

       on these facts, we concluded that, although Kravic did not initiate the contact

       with Guerrero, he did have “purposeful contact with Indiana when he mailed


       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020           Page 12 of 21
       the letters there and voluntarily inserted himself into legal proceedings being

       conducted in Indiana by an Indiana court.” Id. at 1258–59. By offering his

       opinion under such circumstances, “Kravic should have expected that it might

       be possible that he would be haled into Indiana court.” Id. at 1259. Under these

       circumstances, we held that Kravic had sufficient minimum contacts to confer

       the Indiana trial court with specific personal jurisdiction over him. Id.


[22]   We find the present case similar to Brockman. Ysursa performed legal work for

       Frontier, which had substantial activities in Indiana and which, as a result, had

       been sued in federal court in Indiana regarding those activities. Ysursa authored

       the SLC report regarding the Indiana Derivative Action. He also signed an

       affidavit to be used in the Indiana Derivative Action. Thus, as did the

       psychologist in Brockman, he voluntarily inserted himself into legal proceedings

       being conducted in Indiana, albeit by a federal court instead of a state court. By

       performing legal work on, and inserting himself into, the Indiana Derivative

       Action, Ysursa “should have expected that it might be possible that he would be

       haled into Indiana court.” Id. at 1259.


[23]   We find further support for our holding in Foley v. Schwartz, 943 N.E.2d 371

       (Ind. Ct. App. 2011), trans. denied, another case involving a malpractice suit

       filed in Indiana against an out-of-state attorney. In that case, Foley was an Ohio

       resident who was injured when he struck an old culvert pipe while riding a four-

       wheeler on property in Indiana. The owner of the property knew of the location

       of the pipe but failed to warn Foley despite the fact that grass had grown around

       it, blocking it from view. Foley retained the services of Schwartz, an attorney

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020              Page 13 of 21
       licensed to practice law in Ohio but not Indiana. Schwartz then made

       numerous contacts with Indiana attorneys, soliciting their services and

       proposing fee-sharing arrangements with them. Schwartz also sent a letter to

       the county highway department, asking that the letter be sent to its insurer so

       that a claim could be made, and later sent another letter when the department

       did not timely respond. Schwartz also asked to meet with one of the Indiana

       attorneys to discuss Foley’s case and indicated that he had spoken with this

       attorney about the case. He telephoned the attorney for the Indiana county in

       which the accident occurred and discussed a possible claim against the county,

       a conversation that included discussion of the requirements of the Indiana Tort

       Claims Act. Foley later filed a complaint in Indiana against Schwartz alleging

       legal malpractice for his failure to preserve her legal claim against the county by

       not filing the required tort claims notice. Schwartz claimed in his answer that

       the trial court lacked personal jurisdiction over him and later filed a motion to

       dismiss for lack of personal jurisdiction, which the trial court granted.


[24]   On appeal, we reversed the trial court. We observed that, in representing Foley,

       “Schwartz made a multitude of contacts and purposefully availed himself of the

       privilege of conducting activities in Indiana.” Foley, 943 N.E.2d at 381. After

       detailing the number of contacts Schwartz had with people and organizations in

       Indiana while representing Foley in an accident that occurred in Indiana, we

       held that “Schwartz had sufficient minimum contacts with Indiana to confer

       specific personal jurisdiction.” Id. at 382 (footnote omitted).




       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020              Page 14 of 21
[25]   Our holding in Foley demonstrates that an Indiana court can have personal

       jurisdiction over an attorney who never travels to Indiana if that attorney

       purposefully avails himself of the privilege of conducting activities in Indiana

       that later give rise to the claim of malpractice. And here, Ysursa purposefully

       availed himself of the privilege of conducting activities in Indiana by

       continually billing Frontier for legal work performed on the Indiana Derivative

       Action, by drafting the SLC report regarding the Indiana Derivative Action,

       and by filing an affidavit in support of Frontier’s motion for summary judgment

       in the Indiana Derivative Action.


[26]   We find unavailing Ysursa’s citation to Walden and its progeny. In Walden, a

       Nevada couple were returning home from Puerto Rico through Atlanta when a

       federal DEA agent searched them and seized $97,000 in cash that the couple

       had earned gambling in San Juan. The agent swore out an affidavit in support

       of forfeiture of the cash. The Nevada residents then filed a claim against the

       agent in federal court in Nevada. The Nevada District Court dismissed the suit,

       concluding that the Georgia search and seizure did not establish a basis to

       exercise personal jurisdiction over the agent in Nevada. The Ninth Circuit

       reversed, holding that the District Court could properly exercise jurisdiction

       because the agent had submitted the false probable cause affidavit with the

       knowledge that it would affect persons with significant Nevada connections.


[27]   The United States Supreme Court granted certiorari and affirmed the District

       Court, noting that the search and seizure occurred in Georgia and that the DEA

       agent had no contact or connection with Nevada. Walden, 571 U.S. at 288–89.

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020            Page 15 of 21
       The “injury” to the plaintiffs, i.e., that they could not use the seized funds in

       Nevada, was insufficient to establish the agent’s minimum contacts to the state.

       Id. at 290. The fact that a Nevada attorney contacted the defendant agent or

       that the funds originated and were returned to Nevada were insufficient

       minimum contacts. Id.


[28]   The Georgia-based DEA agent in Walden stands in stark contrast to Ysursa

       here. The DEA agent merely searched and seized money belonging to Nevada

       residents who were in Georgia. Other than the fact that the owners of the

       money he seized lived in Nevada, the agent had no contact with Nevada.

       Ysursa, however, intentionally inserted himself into an Indiana-based lawsuit.


[29]   The Ysursa Defendants contend that, without Frontier, Ysursa had no contact

       with Indiana, and that it is well-settled that the plaintiff cannot be the only link

       between the defendant and the forum state. See Advanced Tactical Ordnance Sys.,

       LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802 (7th Cir. 2014) (“after

       Walden there can be no doubt that ‘the plaintiff cannot be the only link between

       the defendant and the forum. Any decision that implies otherwise can no longer

       be considered authoritative.’”) (quoting Walden, 571 U.S. at 286). But it is not

       merely Ysursa’s relationship with Frontier that connects him to Indiana, but his

       active participation in an Indiana-based lawsuit about a failed Indiana

       endeavor.


[30]   The Ysursa Defendants also cite John Crane, Inc. v. Shein Law Center, Ltd., 891

       F.3d 692 (7th Cir. 2018). In that case, the defendant law firms’ only contact


       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020             Page 16 of 21
       with Illinois was in serving discovery on an Illinois-based company in the

       course of representing clients in litigation against that company. The suits,

       however, were filed in courts in California, Pennsylvania, and Texas, and not in

       Illinois. The United States Court of Appeals for the Seventh Circuit held that

       the firms’ contacts with Illinois were incidental to the litigation and insufficient

       to establish the minimum contacts required for personal jurisdiction. Id. at 696.

       The present case is readily distinguishable. Ysursa’s contacts with Indiana were

       not merely incidental to out-of-state litigation; instead, unlike the firms in John

       Crane, he directly involved himself with proceedings in an Indiana court by

       providing legal advice, drafting a legal memorandum, and filing an affidavit in

       the Indiana-based litigation, conduct for which the Ysursa Defendants are now

       facing malpractice claims.


[31]   The Ysursa Defendants also rely on Professional Billing, Inc. v. Zotec Partners,

       LLC, 99 N.E.3d 657 (Ind. Ct. App. 2018). In that case, Hulsey acted as CEO for

       Zotec, a medical billing firm located in Indiana. Hulsey signed a non-compete

       agreement as part of his employment contract. In February 2014, Hulsey

       resigned from Zotec. Over two years later, he began to work for Professional

       Billing, Inc. (“PBI”) as CEO and purchased an ownership stake in the

       company. PBI was a medical billing firm located in Alabama with no

       customers, offices, or employees in Indiana, nor any other contracts with

       anyone in Indiana. Zotec later filed suit against Hulsey and PBI, and PBI filed a

       motion to dismiss for lack of personal jurisdiction. The trial court denied the

       motion, and PBI appealed.


       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020             Page 17 of 21
[32]   On appeal, we reversed the trial court. We noted that PBI had never had or

       solicited customers in Indiana, owned or leased offices or real estate in Indiana,

       employed anyone in Indiana, entered into contracts with anyone in Indiana, or

       registered to do business in Indiana; PBI also had no communication with

       Hulsey while he was employed by Zotec, and it was not until May 2016 that

       PBI initiated conversations with Hulsey about joining PBI. Id. at 662. Thus,

       PBI did not “purposely avail itself of the trial court’s jurisdiction.” Yet again,

       this is in contrast to Ysursa, who intentionally involved himself in the Indiana-

       based litigation regarding his client’s failed expansion effort into Indiana.


[33]   For all of these reasons, we agree with the trial court that Ysursa had sufficient

       minimum contacts with Indiana such that the maintenance of the malpractice

       claim does not offend traditional notions of fair play and substantial justice. See

       Schneider v. Hardesty, 669 F.3d 693, 702–03 (6th Cir. 2012) (holding that federal

       court in Ohio had personal jurisdiction over Utah attorney in a fraud action

       against the attorney because he had purposefully availed himself of the benefits

       and burdens of Ohio by drafting misleading letters to his client’s investors

       regarding the status of their funds, knowing the letters would be sent to

       investors in Ohio).




       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020            Page 18 of 21
                                                Reasonableness
[34]   Even if a defendant has sufficient minimum contacts with the forum state to

       establish personal jurisdiction, we must still determine whether it is reasonable

       for a defendant to be haled before an Indiana court. 5 As we explained in Foley:


               [T]he United States Supreme Court has set forth five factors
               which we must balance in determining reasonableness . . . . The
               five [] factors, as presented by LinkAmerica, to determine
               reasonableness are: (1) the burden on the defendant; (2) the
               forum State’s interest in adjudicating the dispute; (3) the
               plaintiff’s interest in obtaining convenient and effective relief; (4)
               the interstate judicial system’s interest in obtaining the most
               efficient resolution of controversies; and (5) the shared interest of
               the several States in furthering fundamental substantive social
               policies.


       943 N.E.2d at 383 (citations omitted). However, our supreme court has held

       that “‘[t]he assertion of personal jurisdiction will rarely be found unreasonable

       if “minimum contacts” are found.’” Id. (quoting LinkAmerica, 857 N.E.2d at

       967).


[35]   Considering these factors in light of our determination that sufficient minimum

       contacts link the Ysursa Defendants to Indiana, we conclude that it is



       5
         Frontier argues that the Ysursa Defendants waived any argument regarding the reasonableness of exercising
       jurisdiction because they did not present any such argument to the trial court. It is well settled that “an
       appellant may not present an argument that was not presented to the trial court[.]” Ind. Bureau of Motor
       Vehicles v. Gurtner, 27 N.E.3d 306, 312 (Ind. Ct. App. 2015). The Ysursa Defendants admit that they did not
       present any reasonableness argument to the trial court but contend that we should still consider their
       appellate claim because the trial court itself appears to have addressed the reasonableness of exercising
       jurisdiction. Because we prefer to address claims on their merits when possible, we decline to hold that
       Frontier waived this argument.

       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020                                Page 19 of 21
       reasonable to permit the claim against the Ysursa Defendants to proceed in

       Indiana courts. The practical burden on the defendants is not unreasonable.

       The Ysursa Defendants are based in neighbor state Illinois. The present case

       was filed in Marion County, Indiana, which is approximately 240 miles away

       from Belleville, Illinois, not an extreme distance. Moreover, even if this burden

       factor did weigh against allowing the case to proceed in Indiana, the remaining

       factors weigh in favor of allowing the case to proceed. Indiana certainly has an

       interest in adjudicating claims of malpractice that occurred during an Indiana-

       based lawsuit. And, as the trial court noted, if the plaintiffs were required to

       bifurcate their claims, it would be a burden to all parties to conduct two trials in

       two different fora. Indeed, “Plaintiff would have to coordinate its case between

       two separate jurisdictions, while Defendants would have to coordinate any joint

       defenses in the separate jurisdictions that they may employ during this matter.”

       Appellant’s App. p. 33. Under these facts and circumstances, the trial court did

       not err by concluding that exercising personal jurisdiction over the Ysursa

       Defendants is reasonable.


                                                   Conclusion
[36]   Because Ysursa actively participated in the Indiana Derivative Action, he had

       the necessary minimum contacts with Indiana for the trial court to exercise

       specific personal jurisdiction over him. And under the facts and circumstances

       of this case, the trial court’s exercise of personal jurisdiction over Ysursa is not

       unreasonable. We therefore affirm the judgment of the trial court.



       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020             Page 20 of 21
[37]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CT-49 | July 2, 2020   Page 21 of 21